Citation Nr: 0310383	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-18 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical and lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the knees, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for gout, left 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran had over eighteen years of active duty service, 
with his last period of active service ending in January 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the veteran's claims to ensure due 
process.  Review of the claims file does not reflect that the 
veteran has been advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The supplemental statement of the case (SSOC) issued in 
January 2002 did not provide citation to the VCAA, nor to the 
regulation implementing the VCAA, 38 C.F.R. § 3.159, despite 
the fact this law and regulation had been in effect for some 
time. 

The Board notes a VCAA-notice letter was sent to the veteran 
by the RO in August 2001, but it is inadequate for purposes 
of this appeal as the content of that letter dealt only with 
an unrelated claim for service connection.  It is clear from 
recent case law that the VCAA's duty-to-notify provisions and 
all assistance provided therein must be specific to the claim 
or claims under consideration.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letter sent in this case detailed the 
requirements to establish entitlement to service connection, 
which bear no relevance at this point to the increased rating 
claims on appeal.  

The Board sincerely regrets remanding this case to the RO, 
especially considering the procedural history.  Between 1999 
and 2002, no action was taken on the veteran's claims, 
apparently based on misplacement of the veteran's 1999 
substantive appeal.  As a result, the veteran's appeal has 
been seriously delayed.  Regardless, because of the change in 
the law brought about by the VCAA and the lack of any 
evidence in the record of any notification of that change to 
the veteran, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  In addition, because the RO has not 
yet considered whether any additional development is required 
under the VCAA, the Board further finds that it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Regulatory amendment

The Board notes further that effective September 23, 2002, 
the regulation governing the evaluation of intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
revised.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  
The revised diagnostic code now provides for the evaluation 
of intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.

Because the above-cited regulation changed during the 
pendency of this appeal, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him.  Karnas, 1 Vet. App. 308 (1991); but see 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000) (VA must apply 
only earlier version of the regulation for period prior to 
effective date of change).  In this case, the veteran has not 
been notified of the changes in the regulation and has not 
been afforded any opportunity to present relevant argument.  
Moreover, the RO has not considered the veteran's increased 
rating-back claim under the new rating criteria.

Evidentiary development

In light of the above, the Board finds that additional 
evidentiary development to evaluate the veteran's back, knee 
and left foot disabilities would prove useful in this case, 
and is consistent with VA's duty to assist.  The record shows 
that VA most recently examined him for compensation purposes 
in September 1999, more than three years ago at this point.  
In light of the changes in the law enacted by the VCAA and 
the change in the rating criteria governing the evaluation of 
intervertebral disc disease, the Board believes it is 
reasonable to conclude that the duty to assist the veteran in 
this case should include further development by conducting a 
current and thorough medical examination.  See e.g. Massey v. 
Brown, 7 Vet. App. 204 (1994); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state disability, fulfillment of statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, particularly if there is no additional 
medical evidence which adequately addresses level of 
impairment of the disability since previous examination).

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  In particular, this notice 
should request that the veteran identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for his service-connected back, knee 
and left foot disabilities since he was 
last seen at the Syracuse VA Medical 
Center in September 2001.  Medical 
records identified by the veteran should 
be obtained pursuant to established 
procedures and associated with the claims 
folder.

2.  After obtaining as many of the 
veteran's identified treatment records as 
possible, schedule the veteran for a 
compensation examination by a 
physician(s) with the appropriate 
expertise to determine the nature and 
severity of the orthopedic and neurologic 
manifestations attributable to his 
degenerative disc disease of the 
cervical/lumbar spine, as well as his 
service-connected bilateral knee and left 
foot disabilities.  The claims folder 
must be made available to the examiner(s) 
for review before the examination.



Regarding the back disability, the 
examiner is requested to identify the 
presence, duration, frequency and 
severity of limitation of motion of the 
cervical and lumbar spine, muscle spasm, 
and all neurologic symptomatology 
affecting the spine and/or extremities 
that may be attributed to the veteran's 
service-connected back disability.  The 
examiner should note what is normal range 
of motion for the cervical and lumbar 
spines.  The examiner should also assess 
any atrophy, weakness, etc. in the 
cervical and lumbar spine.  The examiner 
should comment on the course of treatment 
recommended for the veteran's cervical-
lumbar spine manifestations, specifically 
noting any instances of treatment with 
prescribed bedrest.

Regarding the other two disabilities, the 
examiner should identify all disabling 
manifestations of the bilateral knee and 
left foot disabilities to include motion 
limitation, pain on use/motion, muscle 
atrophy, changes in condition of the 
skin, weakness, incoordination, 
temperature changes, bone deformities, 
arthritic changes and other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to each disability.

The examiner is also requested to offer 
opinions as to the nature of restrictions 
and overall impact of each disability on 
the veteran's ability to maintain 
employment.  The rationale for all 
opinions reached should be provided.

The report(s) of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the claims 
folder.

3.  The veteran must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Upon completion of the above, the RO 
must readjudicate these claims, with 
consideration given to all of the 
evidence of record.  In addition, in 
readjudicating the claim for an increased 
rating for the cervical-lumbar spine 
disability, the RO should review the 
evidence of record to determine whether 
the facts show entitlement to increased 
ratings, bearing in mind that any 
increased rating assigned based on the 
amended rating criteria can only be 
applied from and after the effective date 
of the amendment to the Diagnostic Code 
5293 rating criteria (Sept. 23, 2002).  
VAOPGCPREC 3-2000, supra.  

If any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative an adequate 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should provide the 
veteran citation to 38 C.F.R. § 3.159 and 
the revised version of Diagnostic Code 
5293.  The RO should allow the veteran an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


